                            Case 19-15265       Doc 195       Filed 03/06/20   Page 1 of 3
Entered: March 6th, 2020
Signed: March 6th, 2020

SO ORDERED




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                            Greenbelt Division

                                                                 )
         In re:                                                  )
                                                                 )     Case No. 19-15265-LSS
         TOUFIC SALIM MELKI,                                     )     Chapter 11
                                                                 )
                           Debtor and Debtor in Possession.      )
                                                                 )

          CONSENT ORDER GRANTING FIRST AND FINAL APPLICATION OF MCNAMEE,
            HOSEA, JERNIGAN, KIM, GREENAN & LYNCH, P.A. FOR ALLOWANCE OF
                   COMPENSATION AND REIMBURSEMENT OF EXPENSES

                   Upon consideration of the First and Final Application for Allowance of Compensation

         for Services Rendered and Reimbursement of Expenses Incurred (the “Application”) filed by

         McNamee, Hosea, Jernigan, Kim, Greenan & Lynch, P.A. (“McNamee Hosea”), and the

         Application having been filed and served pursuant to Bankruptcy Rules 2002 and 2016; and this

         Court having fully considered the record before it; and good and sufficient cause appearing

         therefore, it is hereby

                   ORDERED, that the Application is GRANTED; and it is further
                 Case 19-15265        Doc 195     Filed 03/06/20    Page 2 of 3




       ORDERED, that the request for an administrative expense contained within the

Application be, and the same is hereby, approved and allowed, on a final basis, for the period of

April 18, 2019 through December 6, 2019, in the amount of $54,313.10 (reduced by agreement

in the amount of $440.70 based upon objections informally raised by, and resolved with the

Office of the United States Trustee); as compensation for services rendered, and in the additional

amount of $521.79; for reimbursement for out-of-pocket expenses; and it is further

       ORDERED, that the request contained within the Application be, and the same is

hereby, approved and allowed, on a final basis, and that the Debtor Toufic Salim Melki is

authorized and directed to pay McNamee Hosea the sum of $54,843.89, less the $3,440.60 that

McNamee Hosea is holding in retainer (for a total of $51,394.29); and is further

       ORDERED, that the administrative claim shall be paid on the effective date of any plan

or as otherwise agreed or ordered by the Court; as it is further

       ORDERED, that McNamee Hosea is authorized to draw down on its retainer to pay the

fees awarded above.

                                        END OF ORDER

 /s/ Justin P. Fasano                                /s/ Lynn A. Kohen
 McNamee, Hosea, Jernigan, Kim, Greenan &            Lynn A. Kohen, Bar No.10025
 Lynch, P.A.                                         Trial Attorney
 Justin P. Fasano, Esquire (Bar No. 28659)           Office of the U. S. Trustee
 6411 Ivy Lane, Suite 200                            6305 Ivy Lane, Suite 600
 Greenbelt, MD 20770                                 Greenbelt, Maryland 20770
 Phone: 301-441-2420                                 Email: Lynn.A.Kohen@usdoj.gov
 jfasano@mhlawyers.com                               Counsel for the United States Trustee
 Former Counsel for Debtors




                                                 2
                 Case 19-15265        Doc 195     Filed 03/06/20     Page 3 of 3




 /s/ John D. Burns                                   Seen, agreed, and understood
 John D. Burns, Esquire (#22777)
 The Burns LawFirm, LLC                              /s/ Toufic Melki
 6303 Ivy Lane; Suite 102                            Toufic Salim Melki
 Greenbelt, Maryland 20770                           1014 Willow Leaf Way
 (301) 441-8780                                      Rockville MD 20854
 info@burnsbankruptcyfirm.com
 Counsel for the Debtor


       I HEREBY CERTIFY that the terms of the copy of the Consent Order submitted to the

court are identical to those set forth in the original Consent Order; and the signatures represented

by the /s/___________ on this copy reference the signatures of consenting parties on the original

Consent Order.




                                                      /s/ Justin P. Fasano
                                                      Justin P. Fasano


cc:    US Trustee - Greenbelt
       6305 Ivy Lane, Suite 600
       Greenbelt, MD 20770

       Toufic Salim Melki
       1014 Willow Leaf Way
       Rockville, MD 20854

       John Douglas Burns
       The Burns LawFirm, LLC
       6303 Ivy Lane, Suite 102
       Greenbelt, MD 20770




                                                 3
